

THIRD AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Third Amendment to the Amended and Restated Employment Agreement
(“Amendment”) is entered into and effective as of May 3, 2018 (the “Amendment
Effective Date”) by and between Conformis, Inc. (“Company”) and Paul S. Weiner
(“Executive”) and amends that certain Amended and Restated Employment Agreement
dated May 21, 2015 by and between Company and Executive, as amended by that
certain Retention Agreement dated June 14, 2016 and the Second Amendment dated
March 9, 2018 by and between Company and Executive (collectively, the
“Agreement”).


WHEREAS, the Company and Executive desire to amend the Agreement as set forth
herein,


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.All capitalized terms used and not otherwise defined in this Amendment shall
have the same meanings ascribed to them in the Agreement.
2.Section 2.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:
2.4 Terminations for Good Reason or Other than for Cause. Upon a Qualifying
Termination, the Company will pay the Executive all Accrued Compensation,
excluding any Bonus paid as set forth below in this Section 2.4, if any, and for
the duration of the Severance Period, the Company will: (1) continue to pay the
Executive’s Base Salary at the rate in effect at the time of such Qualifying
Termination, payable on the Company’s normal payroll schedule, beginning on the
Company’s first regular payroll date that occurs on or after the 30th day
following the date of the Qualifying Termination, provided that the Release (as
defined below) has been executed and any applicable revocation period has
expired as of such date; and (2) provide Executive with continuation of the
Executive’s health insurance coverage in effect at the time of such Qualifying
Termination under the Company’s group health insurance plans (to the extent
allowed under, and subject to the conditions of, the Consolidated Omnibus Budget
Reconciliation Act (COBRA)), provided that the Release (as defined below) has
been executed and any applicable revocation period has expired as of such date.
Upon a Qualifying Termination, the Company will pay the Executive the bonus
accrued by the Company for the Executive for the calendar year that is prior to
the year in which the Qualifying Termination occurs, provided the Company has
not already paid a Bonus to the Executive for the prior year and, if the
Qualifying Termination occurs during a Change of Control Period, a bonus of
fifty percent (50%) of the Executive’s Base Salary. The Company shall pay the
amounts of any bonuses due pursuant to a Qualifying Termination under this
Agreement in a lump sum on the 30th day following the date of the Qualifying
Termination. In addition, to the extent the Company has previously provided the
Executive a grant of equity (including, without limitation, a restricted stock
award, a restricted stock unit, or an option to purchase shares of stock) that
is not fully vested as of the date of the Qualifying Termination, such grant of
equity shall vest, upon the date that the Release becomes effective, in a number
of shares equal to that number of shares that would have become vested shares
had the Executive continued to provide service as an employee of the Company
following such termination for an additional period equal to the Severance
Period, with the exception that Section 3.4(a) shall apply to the vesting of
equity grants upon the occurrence of a Qualifying Termination during any Change
of Control Period. The Executive’s rights to any compensations or other benefits
following a Qualifying Termination, other than Accrued Compensation, are subject
to: (1) the execution by Executive of a separation and release agreement in a
form to be provided by the Company (the “Release”), including a release of any
and all claims against the Company (including, without limitation, its
subsidiaries, other affiliates, directors, officers, employees, agents and
representatives) related in any way to the Executive’s employment with the
Company, such Release to be executed following the Executive’s separation from
service with the Company; (2) the expiration of any revocation period provided
pursuant to any applicable laws; and (3) Executive’s continued compliance with
the ongoing terms of Executive’s Confidentiality, Inventions Assignment and
Non-Competition Agreement.


3.All terms and conditions of the Agreement not expressly amended by this
Amendment remain in full force and effect.
4.This Amendment may be executed in one or more counterparts, and by facsimile
or scanned and electronically mailed or otherwise electronically transferred
signatures, each of which shall be an original document, and all of which
together will constitute one and the same instrument.


IN WITNESS WHEREOF, the Company and Executive hereby indicate their acceptance
of the terms of this Amendment by the signatures of their authorized
representatives below.




 
 
 
 
By /s/Mark Augusti         
By: /s/Paul S. Weiner_ __
 
 
Mark Augusti
Chief Executive Officer
Conformis, Inc.


Paul S. Weiner
 
 





